DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “pump 250” (para. 0031 of the originally filed specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the pump in figure 2 appears to be pointing in the wrong direction.  Further, the schematic is not showing a connection between 240 and 260 as indicated in paragraphs 0031-0032 of the originally filed specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6, line 3, recites “the flow to each evaporator”.  However the claim requires “at least one evaporator”.  It is unclear there can be an “each evaporator” if only one evaporator is used.  For purposes of examination “the flow to each evaporator” will be considered - - the flow to the at least one evaporator is regulated by a valve - - .
	Claim 11, lines 3-4, recites “the flow to each evaporator”.  However, the claim requires “at least one evaporator”.  It is unclear there can be an “each evaporator” if only one evaporator is used.  For purposes of examination “the flow to each evaporator” will be considered - - the flow to the at least one evaporator  - - 
Claim 7 is rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viegas (US 2009/0266100).
	Per claim 1, Viegas teaches a transport refrigeration system comprising:
a container (10B) having an outer wall (22) defining at least one compartment (38 and 42) therein; a first refrigerant system (14) section disposed at an exterior location of the outer wall of the container, the first refrigerant system section having a first refrigerant (“R404A”, para. 0014) routed therethrough for cooling of the first refrigerant;
a second refrigerant system (48) section disposed at least partially within an interior location of the outer wall of the container, the second refrigerant system section having a second refrigerant (“carbon dioxide”, para. 0015) that is different from the first refrigerant routed therethrough for cooling of the second refrigerant; and
a heat exchanger (49) in fluid communication with the first refrigerant system section to receive the first refrigerant (see figure 2), the heat exchanger (49) in fluid communication with the second refrigerant system section to receive the second refrigerant (see figure 2), the first refrigerant cooling the second refrigerant within the heat exchanger (“a cascade heat exchanger 49 in thermal communication with a second refrigeration circuit 48 to cool and condense at least a portion of a cryogenic refrigerant contained within the second refrigeration circuit 48” para. 0014).
	Per claim 2, Viegas meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Viegas teaches wherein the second refrigerant is carbon dioxide (“carbon dioxide”, para. 0015).
	Per claim 3, Viegas meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Viegas teaches wherein the first refrigerant (“R404A”, para. 0014) is an HFC.
	Per claim 5, Viegas meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Viegas teaches wherein the second refrigerant system section (48) comprises: a second receiver (50) in fluid communication with the heat exchanger (49) to receive the second refrigerant in a saturated or subcooled liquid state from the heat exchanger; and at least one evaporator (62) downstream of the second receiver to receive the second refrigerant in a liquid state from the second receiver, the evaporator(s) for partial evaporation of the second refrigerant, a vapor portion of the second refrigerant utilized for cooling an interior of the compartment, a two-phase portion of the second refrigerant routed from the evaporator(s) to the heat exchanger.
	Per claim 6, Viegas meets the claim limitations as disclosed in the above rejection of claim 5.  Further, Viegas teaches wherein the second refrigerant is pumped (via 120) from the second receiver (50) to at least one evaporator (62) with a pump (120) disposed between the second receiver (50) and at least one evaporator (62), the flow to the at least one evaporator is regulated by a valve (54). 
	Per claim 8, Viegas meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Viegas teaches wherein the container (10B) defines a plurality of compartments (38 and 42), each of the plurality of compartments allowing different controlled environmental conditions therein (para. 0013).
Claim 13 recites similar limitations to claim 1 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Viegas (US 2009/0266100) in view of Gay (US 1,922,942).
	Per claim 4, Viegas meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Viegas teaches wherein the first refrigerant system section (14) comprises a compressor (“a typical vapor compression circuit”, para. 0014), a condenser downstream of the compressor (“a typical vapor compression circuit”, para. 0014), and the heat exchanger (49) but fails to explicitly teach  a first receiver wherein the heat exchanger is in fluid communication with the receiver to selectively route the first refrigerant from the receiver to the heat exchanger.  However, it is old and well known to have receivers placed prior to a heat exchanger.  
	For example, Gay teaches a refrigeration system (figure 1) including a first receiver (19) and a heat exchanger (23) in fluid communication with the first receiver (19) to selectively route (via 22) a first refrigerant from the first receiver (19) to the heat exchanger (23) (pg. 1, lines 70-81 of Gay) for increased efficiency of the system (pg. 3, lines 50-52 of Gay).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first receiver and a heat exchanger in fluid communication with the first receiver to selectively route a first refrigerant from the first receiver to the heat exchanger, as taught by Gay in the invention of Viegas, in order to advantageously increase the efficiency of the refrigeration system (pg. 3, lines 50-52 of Gay)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Viegas (US 2009/0266100).
Per claim 7, Viegas, as modified, meets the claim limitations as disclosed in the above rejection of claim 6.  Further, Viegas, as modified, teaches the valve (54) and the flow of the second refrigerant is regulated based on demand for the evaporator (para. 0016) but fails to explicitly teach wherein the valve is a solenoid valve.
	However, the examiner takes OFFICAL NOTICE that solenoid valves are old and well-known flow control valves used in refrigeration systems for precise opening and closing off refrigerant flow throughout the refrigerant system.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the valve be a solenoid valve in order to advantageously provide precise opening and closing of the valve to precisely control the flow of refrigerant through the refrigeration system.
Claims 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas (US 2009/0266100) in view of Eddy et al. (WO2017/083334A1).
	Per claim 9, Viegas meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Viegas teaches wherein the second refrigerant system section (48A) comprises: a second receiver (50) in fluid communication with the heat exchanger (49) to receive the second refrigerant in a cooled liquid state from the heat exchanger (para. 0014); at least one evaporator (62) downstream of the second receiver to receive the second refrigerant in a liquid state from the second receiver (an evaporator evaporates the liquid to gas, thus the evaporator receives the second refrigerant in a liquid state) but fails to explicitly teach the evaporator(s) for partial evaporation of the second refrigerant, a vapor portion of the second refrigerant utilized for cooling an interior of the compartment, a two-phase portion of the second refrigerant routed from the evaporator(s) back to the second receiver; and a cooling pump for pumping the second refrigerant in a warmed liquid state from the second receiver to the heat exchanger for cooling therein.
	However, Eddy teaches a cooling system for a transport container including an evaporator (58) for partial evaporation (“may cause a phase change”, para. 0033 of Eddy) of a second refrigerant (refrigerant flowing through “heat transfer loop”, para. 0032), a vapor portion (during phase change there will be a vapor portion) of the second refrigerant utilized for cooling an interior of a compartment (69) (para. 0033), a two-phase portion of the second refrigerant routed from the evaporator back to receiver (59), and a cooling pump (56) for pumping the second refrigerant in a warmed liquid state from the receiver (59) to the heat exchanger (58) for cooling therein (the cooling pump motivates the liquid through the entire “heat transfer loop”, thus the cooling pump pumps the second refrigerant in a warmed liquid state from the receiver to the heat exchanger) for avoiding issues of flammable and/or toxic vapor accumulating in the refrigerated compartment and potentially causing explosion/fire, poisoning, or other safety issues (para. 0028 of Eddy).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an evaporator for partial evaporation of a second refrigerant, a vapor portion of the second refrigerant utilized for cooling an interior of a compartment, a two-phase portion of the second refrigerant routed from the evaporator back to receiver, and a cooling pump for pumping the second refrigerant in a warmed liquid state from the receiver to the heat exchanger for cooling therein, as taught by Eddy in the invention of Viegas, in order to advantageously avoid issues of flammable and/or toxic vapor accumulating in the refrigerated compartment and potentially causing explosion/fire, poisoning, or other safety issues (para. 0028 of Eddy).
	Per claim 11, Viegas, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Viegas, as modified, teaches wherein the second refrigerant is pumped from the second receiver (50) to the at least one evaporator (62) with a pump (120) disposed between the second receiver (50) and the at least one evaporator (62), the flow to the at least one evaporator regulated by a respective valve (54).
	Per claim 12, Viegas, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Viegas, as modified, teaches the valve (54) and  the flow of the second refrigerant regulated based on demand for each of the at least one evaporator (para. 0016) but fails to explicitly teach wherein the valve is a solenoid valve.
	However, the examiner takes OFFICAL NOTICE that solenoid valves are old and well-known flow control valves used in refrigeration systems for precise opening and closing off refrigerant flow throughout the refrigerant system.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the valve be a solenoid valve in order to advantageously provide precise opening and closing of the valve to precisely control the flow of refrigerant through the refrigeration system.
Claim 14 recites similar limitations to claim 9 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02. 
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas (US 2009/0266100) in view of Eddy et al. (WO2017/083334A1) as applied to the claims above and further in view of Braithwaite et al. (US 2015/0219280).
	Per claim 10, Viegas, as modified, meets the claim limitations as disclosed in the above rejection of claim 9. Further, Viegas, as modified, teaches the cooling pump and the second receiver but fails to explicitly teach wherein the cooling pump is initiated when the pressure within the second receiver exceeds a predefined pressure.
	However, Braithwaite teaches a liquid storage tank system wherein a pump (40) is initiated when a pressure within a receiver (10) exceeds a predefine pressure (“whenever the pressure exceeds a lower set point, liquid 12 is withdrawn from the liquid storage tank 10 using liquid pump 40” para. 0042) for preventing large fluctuations in internal pressures of the receiver thereby allowing a heat exchanger to be appropriately sized since the heat exchanger does not have to accommodate large variations in flow (para. 0040).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pump that is initiated when a pressure within a receiver exceeds a predefined pressure, as taught by Braithwaite in the invention of Viegas, as modified, in order to advantageously prevent large fluctuations in internal pressures of the receiver thereby allowing a heat exchanger to be approximately sized since the heat exchanger does not have to accommodate large variations in flow (para. 0040). 
Claim 15 recites similar limitations to claim 9 and 10 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lurken (US 9,186,958) teaches a cooling system wherein a pump (12) is disposed between a receiver (3) and an evaporator (22a).
Novak et al. (US 6,327,866) teaches a cascade cooling system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763